OPINION
By THE COURT:
These two appeals are on questions of law from the judgment of the Common Pleas Court of Miami County.
The defendants were separately indicted for receiving and concealing stolen property of the value of $160.00, knowing the same to have been stolen, in violation of §12450 GC.
Both defendants waived a jury and by agreement the cases were consolidated and tried together. Both defendants were found guilty. Motions for new trial were filed and overruled.
The six errors assigned may be epitomized as follows: The judgment is contrary to law, is not sustained by sufficient evidence, and is contrary to the manifest weight of the evidence.
Scienter may be inferred from the facts proved. Vol. 34 O. Jur., Section 6, Page 1112. Concealment, though not an essential element of the crime of receiving stolen property, tends to show guilty knowledge. Holtz v. State, 30 Oh St 486, 489. A recitation of the facts will serve no useful purpose. There was substantial evidence of sufficient probative force to warrant a finding of guilt beyond a reasonable doubt.
We find no assignment of error well made. Finding no error in the record prejudicial to the rights of the appellants, the judgment is affirmed.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.